Citation Nr: 1412021	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-40 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis prior to July 30, 2012.

2.  Entitlement to a rating in excess of 40 percent for lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis from July 30, 2012.

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis).

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) prior to July 30, 2012.

5.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) from July 30, 2012.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision brokered to the San Diego, California, Regional Office of the Department of Veterans Affairs (VA) by the Denver, Colorado, VA Regional Office (RO).

During the course of this appeal, a September 2012 RO rating decision awarded the Veteran a rating increase to 40 percent for lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis, effective July 30, 2012; a rating increase to 20 percent for left lower extremity radiculopathy, effective July 30, 2012; and confirmed the 20 percent evaluation for right lower extremity radiculopathy.  

A November 2013 rating decision granted entitlement to TDIU.  The Veteran has not appealed the effective date.  This issue is no longer on appeal.

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of this hearing has been associated with the claims file. 

This case was initially before the Board in July 2013, when the claims were remanded to obtain additional treatment records and VA examinations.  The RO issued a supplemental statement of the case in November 2013 and the appeal is once again before the Board. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Even considering her complaint of pain and functional impairment, the Veteran's lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis did not result in forward flexion limited to 30 degrees; incapacitating episodes having a total duration of at least 4 weeks, requiring hospitalization or bed rest as prescribed by a physician, or ankylosis, for the period prior to July 30, 2012.

2.  Since July 30, 2012, the Veteran's lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  The Veteran's radiculopathy of the right lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) is manifested throughout the rating period on appeal by no more than incomplete, moderate paralysis of the sciatic nerve.

4.  Prior to July 30, 2012, the Veteran's  radiculopathy of the left lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) was manifested by no more than incomplete, mild paralysis of the sciatic nerve. 

5.  Since July 30, 2012, the Veteran's radiculopathy of the left lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) has been manifested by no more than incomplete, moderate paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis, prior to July 30, 2012, were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2013). 

2.  The criteria for a rating in excess of 40 percent for lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis, from July 30, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5243 (2013). 

3.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DCs 8599-8520 (2013).



4.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis), prior to July 30, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DCs 8599-8520 (2013).

5.  The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis), since July 30, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DCs 8599-8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claims for increased ratings and of her and VA's respective duties for obtaining evidence.  The Veteran was additionally provided Dingess notice at that time.  For this reason, no further development is required regarding the duty to notify.

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of her appeal.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and the Veterans Benefits Management System (VBMS).  No other outstanding evidence has been identified that has not been obtained.

Specific VA medical examinations pertinent to the issues on appeal were also obtained in February 2007, March 2008, April 2009, June 2011, July 2012, and September 2013.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.

The Board notes that the Veteran's last examination is now several months old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability or radiculopathy since the most recent examinations.  The Veteran has not argued the contrary.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the April 2013 BVA hearing, the VLJ identified the issues on appeal.  Additionally information was solicited regarding the severity of her disorders.  The case has subsequently been remanded to obtain additional records and medical examinations.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was remanded, in pertinent part, to obtain additional treatment records and afford the Veteran new VA examinations to assess the level of impairment of her service connected low back disability and associated radiculopathy.  All those actions were accomplished, and there has been substantial compliance with the July 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the evidence indicates that the Veteran's disability ratings were increased during the course of the appeal.  However, the Court has held that a rating decision issued subsequent to a Notice of Disagreement (NOD) which grants less than the maximum available rating does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Since the RO granted only a portion of the Veteran's increased rating claims, her appeal properly remains before the Board for review.

Service connection for lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis was initially granted in an August 1990 rating decision.  During the course of the appeal the Veteran is rated at 20 percent prior to July 30, 2012 and at 40 percent since July 30, 2012 for her service-connected lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis (formerly residuals of HNP at L5-S1).  With respect to her
radiculopathy of the right lower extremity she is rated at 20 percent during the entire period on appeal.  The Veteran is rated at 10 percent for radiculopathy of the left lower extremity prior to July 30, 2012, and at 20 percent since July 30, 2012.  The Veteran asserts that higher ratings are warranted for her service-connected disabilities. 

Lumbar Degenerative Joint and Disc Disease and Scoliosis 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent disability rating if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.


Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Prior to July 30, 2012

The Board has reviewed the evidence of record, prior to July 30, 2012, and finds that the weight of evidence does not support the assignment of a rating greater than the presently assigned 20 percent.  At a February 2007 VA examination, the Veteran complained of low back pain on a daily basis.  Range of motion testing reflected forward bending to 70 degrees, with pain at the end of motion.  She reported no acute flares lasting more than 24 hours. 

At the Veteran's March 2008 VA examination she reported constant pain in her lower back radiating to her hips and legs and having had injections into her back.  She endorsed three incapacitating episodes in the last year which required bed rest. Range of motion testing reflected 40 degrees of flexion. Significantly, it was noted that repeat testing did not change the range of motion but caused increasing pain.  The VA examiner noted that there was no change in the active and passive range of motion during repeat testing times three, and no additional losses of range of motion were observed for the lumbar spine due to painful motion, weakness, impaired endurance, incoordination, or instability.  

The Veteran was again examined in April 2009. She denied recent injuries, surgeries, injections, physical therapy, or usage of modalities such as TENS.  She reported being under medication treatment, as well as stretching and mild exercise.  The Veteran indicated that her back was getting worse and she has continuous pain in her low back area which increases with activities.  She reported no incapacitating episodes requiring physician-ordered bed rest in the past year.  Range of motion testing reflected 50 degrees of forward flexion.  Pain was observed throughout range of motion testing.  It was noted that there was no change in active or passive range of motion during repeat testing times three and no additional losses of range of motion were observed for the lumbar spine due to painful motion, weakness, impaired endurance, incoordination, or instability.

The Veteran underwent an additional VA examination June 2011.  She reported that she experiences continuous low back pain.  At best, which is generally in the mornings, she reported that her pain will be at a level of 7 on a scale of 1 to 10, and becomes worse as she is active throughout the day.  The Veteran reported no incapacitating episodes requiring physician ordered bed rest.  She said that she did not usually use an assistive device, but was currently on crutches due to her left foot.  The VA examiner noted that she was unable to give any objective data regarding the status of the Veteran's range of motion as she was unable to complete examination due to the immediate postoperative restrictions on weight bearing and the post-surgical bandages associated with the Veteran's left foot. 

The Board concedes that examiners' descriptions regarding the onset of pain are vague. Specific measurements that identify the points at which pain begins are preferable.  However, in this case, the Board does not conclude that the examiners' vague descriptions render the examinations inadequate.  The Veteran's forward flexion is substantially greater than what is necessary to warrant a rating in excess of what she is currently assigned, even considering pain.  It is duly recognized that the April 2009 VA examination noted that the Veteran had pain throughout her range of motion.  However, as discussed above, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).


Here, despite pain, weakness and fatigability, the Veteran was able to demonstrate forward flexion greater than 30 degrees.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 40 percent evaluation, prior to July 30, 2012.  The evidence prior to July 30, 2012 also fails to demonstrate ankylosis of the spine.  A diagnosis of ankylosis has not been rendered.  Moreover, while range of motion is limited, the present level of range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis is not warranted.

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a Diagnostic Code 5243 concerning intervertebral disc syndrome based on incapacitating episodes, the Board has reviewed the Veteran's claims file and cannot find evidence of prescribed bed rest having a total duration of at least four weeks but less than six weeks during the past 12 months.  The Veteran has not argued the contrary.  As such, the Board finds that the Veteran has not had incapacitating episodes, meeting the criteria for a 40 percent evaluation, prior to July 30, 2012. 

Since July 30, 2012

A review of the evidence since July 30, 2012 reflects that anklyosis has not been diagnosed.  Anklyosis was not diagnosed at either her July 2012 or September 2013 VA examinations. Similarly, although treatment records reflect continuing back pain, ankylosis was not diagnosed.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  While range of motion was limited, the evidence shows that the Veteran is capable of flexion of the lumbar spine.  Such tends refute any argument that the Veteran's lumbar spine disability results in immobility of the spine.

Consideration has also been given to the Veteran's complaints of pain on motion and the functional impairment that it causes.  However, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations. 

Further, to receive an increased rating for intervertebral disc syndrome, the Veteran must have demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent rating).  At the Veteran's July 2012 VA examination it was noted that she had not experienced incapacitating episodes in the past 12 months.  Similar findings were noted in the September 2013 VA examination report.  The Board has considered the Veteran's testimony at her April 2013 BVA hearing where she reported having two to three incapacitating episodes a month.  She did not specify the number of days these episodes last.  Nevertheless, a review of the medical evidence does not support the finding that the Veteran's has been prescribed bed rest by a physician for at least 6 weeks during the past 12 months.  Therefore, as incapacitating episodes having a total duration of at least 6 weeks during the past 12 months has not been shown an increased rating is not warranted on this basis.
	
Radiculopathy of the Right and Left Lower Extremities

As noted above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurologic abnormalities under an appropriate Diagnostic Code.  In this vein, it is noted that throughout the rating period on appeal, the Veteran has been assigned a separate 20 percent evaluation for radiculopathy of the right lower extremity.  She has also been assigned a separate 10 percent evaluation prior to July 30, 2012, and a separate 20 percent evaluation since July 30, 2012, for her left lower extremity.  Ratings for both her right and left lower extremities have been assigned pursuant to 38 C.F.R. § 4.124a, DCs 8599- 8520. 

Diagnostic Code 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy. 38 C.F.R. § 4.124a (diseases of the peripheral nerves).  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124  (2013).

At the Veteran's February 2007 VA examination the Veteran reported that if she stands for more than an hour her leg gets numb.  Sensory examination reflected decreased sensation to pinprick at the L5-S1 dermatomal distribution left side. No focal weakness was noted.  A September 2007 EMG VA treatment note reflected no evidence of peripheral neuropathy and no evidence of acute, subacute, or chronic right lumbosacral radiculopathy.  

At the Veteran's March 2008 VA examination neurological testing reflected deep tendon reflexes which were active bilaterally.  No muscle atrophy was noted.  Examination of the sensory system revealed decreased vibratory sense in the right patella region and the right lateral malleolus, and also on the dorsum of the right foot.  Left side vibratory sense was normal.  Pinprick was decreased in the left and right lateral borders of both thighs and also lateral border of the right lower leg, dorsum of the foot on the right side, and medial and lateral borders.  On the plantar aspect she had increased pinprick sensation.  On the left side the Veteran exhibited decreased pinprick sensation on the lateral border of the left foot.  She was diagnosed with polyneuropathy of the right and left lower extremities.  

A September 2008 VA treatment record noted that patellar or ankle jerk reflexes could not be elicited.   A March 2009 VA treatment record noted there was no finding of lumbosacral radiculopathy on examination.  

At the Veteran's April 2009 VA examination the Veteran reported that her feet go numb with sitting.  Neurologic testing reflected deep tendon reflexes of 1+ symmetric throughout.  Strength was 5/5 throughout all major upper and lower extremity muscle groups.  Sensation was decreased in a stocking pattern below the ankles in both feet symmetrically.  The VA examiner indicated that a recent pain rehabilitation medicine evaluation showed no evidence of neuropathy or radiculopathy.  An August 2009 VA treatment record reflected that deep tendon reflexes were intact.  

At the Veteran's June 2011 VA examination the Veteran reported pain, pins and needles, and a tingling sensation in her feet for a longer period of time after sitting too long.  The VA examiner indicated that she was unable to give any objective date regarding the status of any residual radiculopathy as the Veteran was unable to complete the examination due to postoperative restrictions on weight bearing and post-surgical bandages associated with surgery on her left foot.  

The Veteran underwent examination in July 2012.  Muscle strength testing was 4/5, bilaterally.  No muscle atrophy was noted. Deep tendon reflexes were normal.  A sensory examination reflected normal results, except for decreased findings with respect to her right and left foot/toes. There was a positive straight leg test on both the right and left sides.  She was diagnosed with moderate right and left lower extremity radiculopathy.  The VA examiner determined that the Veteran's severity of radiculopathy was "moderate." 

At the Veteran's September 2013 VA examination the VA examiner indicated that the Veteran's right radiculopathy was moderate in nature.  She stated that her left side reflected no abnormal sensory or motor clinical findings.  The VA examiner indicated that the Veteran's radiculopathy was not manifested by complete paralysis of the sciatic nerve.  The Veteran reported numbness down both of her legs to her toes which is intermittent but had become constant with prolonged sitting of 5 minutes.  Muscle strength testing findings were recorded between 4/5 to 5/5.  No muscle atrophy was noted.  Reflexes were normal on the right and left knees and hypoactive in the right and left ankles.  Sensory examination was normal, except for decreased findings in the right foot/toes.  The Veteran was diagnosed with moderate radiculopathy of the right lower extremity, with no findings on the left side. 

Despite the complaints and findings noted above, the overall disability picture is not found to be comparable to moderate incomplete paralysis of the sciatic nerve, for her left lower extremity radiculopathy, prior to July 30, 2012.  Moreover, the evidence does not demonstrate moderately severe incomplete paralysis of the sciatic nerve, for her right lower extremity radiculopathy, at any time during the appeal period, or for her left lower extremity radiculopathy since July 30, 2012.  Rather, prior to July 30, 2012, the Veteran's left lower extremity radiculopathy was most consistent with mild incomplete paralysis of the sciatic nerve.  Additionally, the VA examiners have characterized the Veteran's right lower extremity complaints and symptomatology as being moderate in nature.  Since, July 30, 2012, the evidence is most consistent with a moderate characterization, with respect to her left lower extremity.  Moreover, no bowel or bladder impairments have been associated with her degenerative disc disease.  

Other Considerations

The Board acknowledges that the Veteran is competent to report symptoms of her low back disability and associated neurological dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, she is credible in her reports of symptoms and their effect on her activities.  She is not however competent to identify a specific level of disability of her disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined her.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Finally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

A rating in excess of 20 percent for lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis prior to July 30, 2012 is denied.

A rating in excess of 40 percent for lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis from July 30, 2012 is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) is denied.

A rating in excess of 10 percent for radiculopathy of the left lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) prior to July 30, 2012 is denied.

A rating in excess of 20 percent for radiculopathy of the left lower extremity (associated with lumbar degenerative joint and disc disease status post herniated disc L5-S1 and scoliosis) from July 30, 2012 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


